*24OPINION.
Siepkin :
The sole question is whether petitioner is entitled under section 214 (a) (7) of the Revenue Act of 1918, to deduct from 1920 gross income certain indebtedness due from the Bar D Cattle Co. It appears that the books of the debtor at the end of the year 1920 showed liabilities $4,447.27 in excess of the book value of the assets, which were prior to petitioner’s claim. Such assets, as shown by the balance sheet of the debtor introduced in evidence, consisted largely of live stock.
Although the financial condition of the debtor, as disclosed by its books, may have looked black to petitioner in the year 1920, the fact remains that the debtor corporation was still to be liquidated, and is not entirely liquidated even now. We do not know whether the assets and liabilities as shown by the books of the debtor correctly reflected the amounts available to the petitioner. The fact that the petitioner took a deduction of only 60 per cent of the debt in his return for 1920 is some indication that at that time he did not consider the debt wholly worthless, as it must be to permit a deduction under the Revenue Act of 1918. We do not believe that the petitioner has satisfied the requirement of the statute in ascertaining the debt to be worthless.

Judgment will be entered for the respondent.

Considered by Trammell, Mokris, and Murdock.